In a medical malpractice action, defendants appeal from so much of an order of the Supreme Court, Kings County, dated September 28, 1977, as denied that branch of defendant Wyckoff Heights Hospital’s motion (which was joined in by the other defendants) which sought to compel plaintiffs to serve authorizations to allow defendants to obtain (1) a copy of the record of the physical examination conducted of plaintiff Violet Blake by her employer in or about July, 1975, and (2) plaintiff Violet Blake’s employment records for the year 1975. Order reversed insofar as appealed from, without costs or disbursements, and said branch of the motion is granted. Plaintiffs’ time to furnish the authorizations is extended until 20 days after service of a copy of the order to be made hereon together with notice of entry thereof. Since plaintiff Violet Blake has put in controversy her physical condition and loss of earnings, the inspection of the items sought by defendants should have been permitted pursuant to the liberal interpretation of CPLR article 31 (see Koump v Smith, 25 NY2d 287; Greuling v Breakey, 56 AD2d 540; Myers v Schneider, 59 AD2d 736). Hopkins, J. P., Damiani, Rabin and Mangano, JJ., concur.